Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-14, 21-26 are pending and have been examined.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.
Response to Arguments
Applicant's arguments “Remarks - 07/01/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 8 and 21 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al., of record (US 20170005047 A1 – hereinafter Kawasaki) in view of Chiang et al. (US 20200357770 A1 – hereinafter Chiang).
	Regarding Claim 1, Kawasaki teaches a semiconductor device (see the entire document; Fig. 1 along with Figs. 2A-2B; specifically, [0033]-[0037], and as cited below), comprising:

    PNG
    media_image1.png
    271
    512
    media_image1.png
    Greyscale

Kawasaki – Fig. 1
a metallization layer (18; Fig. 1; [0033] – “a metal pattern 18”) over a substrate (12 – “semiconductor substrate 12”); 
a power grid line (32 – “a ground pattern 32” – [0033], also see Fig. 2A) located within the metallization layer (18); 
36 – “pad 36” – [0033]. Also see Fig. 2A) located within the metallization layer (18) and surrounded on each side by the power grid line (32 surrounds 36 – shown in Fig. 2A – reproduced below), the first signal pad (36) being electrically connected to at least one active device on the substrate (“The interconnection 16 includes a signal line 34 that is electrically connected to a semiconductor element integrated within the semiconductor substrate 12” – [0033] – Note: 34 is connected to signal pad 36 as shown in Fig. 2A, therefore, signal pad 36 connects to the semiconductor element), and 

    PNG
    media_image2.png
    224
    334
    media_image2.png
    Greyscale

Kawasaki – Fig. 2A
a signal external connection (25 – Fig. 1; [0034]) electrically connected to the first signal pad (25 connected to 36 via 30 & 28 – see Fig. 1- since 28 is a metal pattern – see [0034] and 30 is a bump – see [0033]).
But, Kawasaki as applied above does not expressly disclose the signal external connection (25) being coplanar with a dielectric material that covers a sidewall of the signal external connection.
However, in a related art, Chiang teaches a via 116 in Fig. 2K (analogous to external connection 25) is encapsulated by 104 (104 is formed of epoxy resin which is a Chiang [0030]) and top of 116 and top of 104 are coplanar as shown in Fig. 2K (Fig. 2K is reproduced below):

    PNG
    media_image3.png
    188
    424
    media_image3.png
    Greyscale

Chiang – Fig. 2K
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of via 116 that is surrounded by epoxy resin 104 wherein the top surface of 116 and the top surface of 104 are coplanar as is taught by Chiang into Kawasaki.
The ordinary artisan would have been motivated to integrate Chiang structure into Kawasaki structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate an signal external with a dielectric covering the external signal that will prevent shorting of the external signal to the neighboring signals.
Regarding Claim 2, the combination of Kawasaki and Chiang teaches the semiconductor device of claim 1, further comprising a bond pad via trace (Kawasaki 30 – Fig. 2B) physically in contact with the first signal pad and the signal external connection (that is 30 contacts 36 and 25 – see Fig. 1).  
Regarding Claim 3, the combination of Kawasaki and Chiang teaches the semiconductor device of claim 1, further comprising a semiconductor device bonded to Kawasaki device 110 is bonded to signal external 25 – see Fig. 1).  
Regarding Claim 4, the combination of Kawasaki and Chiang teaches the semiconductor device of claim 3, wherein the semiconductor device is bonded with a hybrid bond (Kawasaki Fig. 1: interconnection 16 is bonded with insulation layer 14. Note: Para. [0032] of the specification defines a “hybrid bond” as dielectric bond. As such, Kawasaki appears to meet the claim limitation). 
Regarding Claim 5, the combination of Kawasaki and Chiang teaches the semiconductor device of claim 1, further comprising a second signal pad (Kawasaki second 30 in Fig. 2B) located within the metallization layer and surrounded by the power grid line (Kawasaki all three 30 are surrounded by 42).
Regarding Claim 6, the combination of Kawasaki and Chiang teaches the semiconductor device of claim 1, wherein the first signal pad (Kawasaki 36 – Fig. 2A) is separated from the power grid line (32) by a dielectric material (35 – also see [0035]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Chiang and in further view of Hirose et al., of record (US 20040201062 A1 – hereinafter Hirose).
Regarding Claim 7, the combination of Kawasaki and Chiang teaches claim 6 from which claim 7 depends.
But, the combination is silent about the width of the dielectric material being between about 0.45 µm and about 1.35 µm.
a width of interlayer insulation layer 13c) of about 1.0 .mu.m to about 10.0 .mu.m” – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of the dielectric as taught in Hirose into the combination of Kawasaki and Chiang.
The ordinary artisan would have been motivated to integrate Hirose into the combination of Kawasaki and Chiang in the manner set forth above for, at least, this integration will provide protection between for power/ground line with optimized dielectric widths.

Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki. 
Regarding Claim 8, Kawasaki teaches a semiconductor device (see the entire document; Fig. 1 along with Figs. 2A-2B; specifically, [0033]-[0037], and as cited below), comprising:
an signal connection (16; Fig. 1; [0033]) of a first semiconductor device (110); 
a via (left 30) of the first semiconductor device (110) physically in contact with both the signal connection and a first conductive portion (left 28) of a metallization layer (left 30 connects 16 & left 28 with metallization layer 18), the via being fully embedded within a dielectric layer, the via having a first surface and a second surface opposite the first surface (plurality of 30s are separated by insulation – shown in Fig. 1 – they all have a top surface and a bottom surface), the first surface and the second surface being coplanar with the dielectric layer (top and bottom surfaces of 30 are coplanar with the insulation – shown in Fig. 1), the first surface in physical contact with the signal connection (top surface of 30 is in contact with 16); and 
a power grid (32) located within the metallization layer (Fig. 2A shows 32 is within 18), wherein a first single line (36) of the power grid completely surrounds the first conductive portion (Fig. 2A shows 36 is surrounded by 32).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Hirose.
Regarding Claim 13, Kawasaki teaches claim 8 from which claim 13 depends.
But, Kawasaki is silent about wherein the first single line has a width of between about 0.36 µm and about 10.8 µm.  
Hirose [0034] – since width of dielectric layer can vary from 1 µm to 10 µm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of the first single line has a width of between about 0.36 µm and about 10.8 µm as taught in Hirose into Kawasaki.
The ordinary artisan would have been motivated to integrate the forming of  Hirose into Kawasaki in the manner set forth above for, at least, this integration will provide protection between for power/ground line with optimized dielectric widths.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Hirose and in further view of Kariya et al., of record (US 20140347837 A1 – hereinafter Kariya).
Regarding Claim 14, Kawasaki Combination of Kawasaki and Hirose teaches claim 13 from which claim 14 depends.
But, the combination is silent wherein the first conductive portion has a width of between about 0.36 µm and about 10.8 µm.
However, it is well-known in the art to fabricate varying widths of conductor to meet various current carrying requirements as taught by Kariya (“the same as a signal line that forms conductive pattern 550, the width of a signal line that forms conductive pattern 540 is approximately 1 .mu.m.about.5 .mu.m” – [0067]).
Kariya into the combination of Kawasaki and Hirose.
The ordinary artisan would have been motivated to integrate Kariya into the combination of Kawasaki and Hirose in the manner set forth above for, at least, this integration will provide sufficient width to meet current carrying requirements.

Claims 21-24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki. 
	Regarding Claim 21, Kawasaki teaches a semiconductor device (see the entire document; Fig. 1 along with Figs. 2A-2B; specifically, [0033]-[0037], and as cited below), comprising:
a first metallization layer (18; Fig. 1; [0033] – “a metal pattern 18”) over a first semiconductor substrate (12 – “semiconductor substrate 12”), an active device located between the first metallization layer and the first semiconductor substrate (“The interconnection 16 includes a signal line 34 that is electrically connected to a semiconductor element integrated within the semiconductor substrate 12” – [0033]), the first metallization layer (18) comprising a power grid (32) with a first line (35 – Fig. 2A) and a signal connector (36), the first line having a first width in a first direction (35 having a diameter as shown in Fig. 2A), the signal connector (36) being adjacent to at least two sides of the first line (35 surrounds 36 – that is all sides), the signal connector having a second width less than the first width in the first direction (diameter of 36 is less than diameter of 35 since 36 is inside of 35 – Fig. 2A); 
14) in physical contact with the power grid (32), the dielectric layer being on an opposite side of the power grid from the first semiconductor substrate (32 is situated on one side of 14 and 12 is on the other side of 14 – Fig. 1); and 
a bond pad metal trace (34 – Fig. 2A) in electrical connection with the signal connector (34 connects to 36 – Fig. 2A).  
Regarding Claim 22, Kawasaki teaches the semiconductor device of claim 21, wherein a semiconductor die is hybrid bonded to the bond pad metal trace (Fig. 1: interconnection 16 is bonded with insulation layer 14. Note: Para. [0032] of the specification defines a “hybrid bond” as dielectric bond. As such, Kawasaki meets the claim limitation).  
Regarding Claim 23, Kawasaki teaches the semiconductor device of claim 21, wherein the first line surrounds the signal connector in a top down view (35 surrounds 36 in Fig. 2A).
Regarding Claim 24, Kawasaki teaches the semiconductor device of claim 21, wherein the first line is continuous from a first point adjacent to a first side of the signal connector to a second point adjacent to a second side of the signal connector opposite the first side of the signal connector (Fig. 2A shows 35 and 36 runs from one side (top) to the other side (bottom) continuously).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Hirose.
Regarding Claim 25, Kawasaki teaches claim 21 from which claim 25 depends.
Kawasaki is silent about wherein the first line has a width of between about 0.36 µm and about 10.8 µm.
However, Hirose teaches wherein the first line has a width of between about 0.36 µm and about 10.8 µm (Hirose [0034] – since width of dielectric layer can vary from 1 µm to 10 µm).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate varying width of the first single line has a width of between about 0.36 µm and about 10.8 µm as taught in Hirose into Kawasaki.
The ordinary artisan would have been motivated to integrate the forming of  Hirose into Kawasaki in the manner set forth above for, at least, this integration will provide protection between for power/ground line with optimized dielectric widths.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Hirose and in further view of Kariya.
Regarding Claim 26, Kawasaki teaches claim 21 from which claim 26 depends.
But, Kawasaki is silent about wherein the signal connector has a width of between about 0.36 µm and about 10.8 µm.
However, it is well-known in the art to fabricate varying widths of conductor to meet various current carrying requirements as taught by Kariya (“the same as a signal line that forms conductive pattern 550, the width of a signal line that forms conductive pattern 540 is approximately 1 .mu.m.about.5 .mu.m” – [0067]).
Kariya into the combination of Kawasaki and Hirose.
The ordinary artisan would have been motivated to integrate Kariya into the combination of Kawasaki and Hirose in the manner set forth above for, at least, this integration will provide sufficient width to meet current carrying requirements.
Allowable Subject Matter
       Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a second conductive portion of the metallization layer; a second single line of the power grid surrounding the second conductive portion, the second single line being different from the first single line; and a second via of the first semiconductor device physically in contact with both the second conductive portion of the metallization layer and a second external connection.
Claims 10-12 are also objected since they depend from claim 9.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898